ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1954-12-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

VOTING PROCEDURE ON QUESTIONS
RELATING TO REPORTS AND PETITIONS
CONCERNING THE TERRITORY OF
SOUTH-WEST AFRICA
(REQUEST FOR ADVISORY OPINION)

ORDER OF DECEMBER 14th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

PROCEDURE DE VOTE APPLICABLE AUX
RAPPORTS ET PETITIONS RELATIFS AU
TERRITOIRE DU SUD-OUEST AFRICAIN
(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 DECEMBRE 1954
This Order should be cited as follows :
“Voting procedure on questions relating to reports and petitions
concerning the Territory of South-West Africa,
Order of December rath, 1954: 1.C.]. Reports 1954, p. 113.”

La présente ordonnance doit étre citée comme suit:
« Procédure de uote applicable aux rapports et pétitions relatifs au
territoire du Sud-Ouest africain,
Ordonnance du 14 décembre 1954: C. I. J. Recuetl 1954, p. II3.»

 

Sales number 128
N° de vente:

 

 
113

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1954 1954

Le 14 décembre
, Réle général
14 décembre 1954 n° 24

PROCEDURE DE VOTE APPLICABLE AUX
RAPPORTS ET PETITIONS RELATIFS AU
TERRITOIRE DU SUD-OUEST AFRICAIN

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 66, paragraphe 2, du Statut de la Cour;

Considérant que le 23 novembre 1954 l’Assemblée générale des
Nations Unies a adopté une résolution demandant à la Cour inter-
nationale de Justice de rendre un avis consultatif sur les questions
suivantes :

a) L'article ci-après relatif à la procédure de vote que l’Assem-
blée générale devra suivre correspond-il à une interprétation
exacte de l’avis consultatif de la Cour internationale de
Justice en date du 1x juillet 1950:

«Les décisions de l’Assemblée générale sur les questions
touchant les rapports et les pétitions relatifs au territoire
du Sud-Ouest africain sont considérées comme questions
importantes au sens du paragraphe 2 de l’article 18 de la
Charte des Nations Unies. » ?

b) Si cette interprétation de l’avis consultatif de la Cour n'est
pas exacte, quelle procédure de vote l’Assemblée générale
devrait-elle suivre pour prendre des décisions sur les questions
touchant les rapports et les pétitions relatifs au territoire
du Sud-Ouest africain ?

4
S.-O. AFR.: PROC. DE VOTE (ORDONN. DU I4 XII 54) II4

Considérant que la copie certifiée conforme des textes anglais
et français de la susdite résolution de l’Assemblée générale a été
transmise à la Cour par une lettre du Secrétaire général des Nations
Unies du 2 décembre 1954, enregistrée au Greffe le 6 décembre
1954 ;

Fixe au 15 mars 1955 la date d'expiration du délai dans lequel
des exposés écrits peuvent être présentés par tout État admis à
ester devant la Cour et toute organisation internationale jugés

par le Président susceptibles de fournir des renseignements sur
les questions soumises à la Cour ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le quatorze décembre mil neuf cent
cinquante-quatre.

Le Président,
{Signé} ARNOLD D. MCNaïrR.

Le Greffier,
(Signé) J. Lopez OLIVAN.
